OPINION — AG — (1) TWO JUSTICES OF THE PEACE DISTRICTS IN ADDITION TO THOSE COMPOSED OF CITIES AND TOWNS.  UNDER 39 O.S. 1961 1 [39-1], 39 O.S. 1961 5 [39-5], THE COUNTY COMMISSIONERS MUST DIVIDE A COUNTY INTO AT LEAST SIX JUSTICE OF THE PEACE DISTRICTS IN ADDITION TO THOSE COMPOSED OF CITIES AND TOWNS. (2) THE ELECTORS RESIDING OUTSIDE THE CITY OF WATONGA WOULD BE ELECTORS IN ONE OF THE SIX OR MORE JUSTICES OF THE PEACE DISTRICTS ESTABLISHED BY THE BOARD OF COUNTY COMMISSIONERS AND WOULD BE ENTITLED TO VOTE ON THE JUSTICE OF THE PEACE ELECTED FOR THE DISTRICT IN WHICH THEY RESIDE. CITE:  39 O.S. 1961 4 [39-4] (W. J. MONROE)